BETTS, District Judge.
The above sloop , I and cargo were arrested and libelled May 26, 1863, as prize of war, having been captured off Charleston harbor on the 16th of May, ten days previously, by the United States ship-of-war Courier, and brought into-this port for adjudication. No person in- | tervened, or claimed the vessel or cargo, and j a default against both vessel and cargo has ! been entered. The master testifies, on his examination in preparatorio, that the vessel belongs to R. T. Walker, of Charleston; that Walker appointed him master, and delivered the vessel to him there; that she was captured twenty-two hours after leaving Charleston, for running the blockade; that she was laden with cotton and turpentine belonging to the owner of the vessel, except that one bale of cotton and one barrel of turpentine *615were owned by the master; that the vessel was bound to Nassau, N. P.; that she brought no papers whatever with her; that the master had no papers with him relating to the vessel or cargo, and knows nothing about them; and that he knew of the war and of the blockade of Charleston. at the time he sailed thence. No evidence contradicting that of the master was given by the two seamen examined.
The testimony affords clear proof that the vessel, with knowledge of the blockade, was carried out of Charleston at the time alleged, with intent to evade it.
A decree condemning the vessel and cargo to condemnation and forfeiture must be entered.